DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 5/14/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater et al. “Strater” US 2018/0176284 in view of Ponnuswamy US 2017/0332292.

Regarding claim 1, Strater teaches a method for steering a client within a wireless network, the wireless network having a plurality of access points (APs), the method comprising: 
determining AP metrics for the APs (RSSI is collected for each AP; Paragraph 53); 
determining client metrics for the client (RSSI is collected for each station; Paragraph 53); 
setting a steering decision threshold as a function of the AP metrics (A4 is a threshold for performing steering based on client metrics; Paragraph 54, Figure 2 step 214); and 
making a steering decision for the client as a function of a relationship between  the client metrics and the steering decision threshold (a steering decision is made based on a STA RSSI being greater than A4, Figure 2 paragraph 54, step 214 and 217).
While Strater teaches generating an AP cost for each AP and generating the steering threshold as a function of the AP cost of two of the APs (at step 212, non-associated APs have their RSSI collected (i.e. cost values).  A metric table is created in step 213 and then it is determined if the station RSSI is greater than A4 (threshold); See Figure 2 and Paragraphs 53-54.  As there are a plurality of non-associated APs this is viewed as generating an AP cost for each AP and this information is collected prior to the threshold (A4) being used for steering (i.e. steering threshold is a function of the AP cost values), Strater does not expressly disclose the metric is a respective AP distance metric.  Ponnuswamy, however, teaches that parameters for the APs can include AP distances; Paragraphs 76 and 80.  Based on these parameters (and other client metrics), steering may be performed; Paragraphs 78-80.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Strater to include making a steering decision based on an AP distance metric as taught by Ponnuswamy.
	One would be motivated to make the modification such that steering can be performed based on various metrics such as load, distance, etc as taught by Ponnuswamy Paragraphs 78-80.

Regarding claim 2, Strater teaches normalizing AP metrics to an integer scale (the IEEE standard specifies RSSI on a scale of 0 to 255.  These values are representative of the AP measured metrics; Paragraph 29).

Regarding claim 4, Strater teaches generating a client cost as a function of the client metrics (A client metric table is created in step 213 and then it is determined if the station RSSI (client cost) is greater than A4 (threshold AP cost); See Figure 2 and Paragraphs 53-54).

Regarding claim 5, Strater teaches weighting an AP metric to be sufficient to increase/d3ecrease influence of the corresponding AP metric when generating the steering decision (the RSSI of all the APs is collected and placed in an ordered list (i.e. weighted values for steering); Paragraph 46).

Regarding claim 6, Strater does not expressly disclose determine a desired network performance and select weightages for the one or more AP metrics partially based on the desired network performance; however, Ponnuswamy teaches link quality metrics (network performance) is related to the weight sum of various AP metrics; Paragraph 92, see also Paragraph 35.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Strater to include link quality being tied to the weighted value of an AP metric as taught by Ponnuswamy.
	One would be motivated to make the modification such that threshold values can be determined based on various metrics for steering decisions as taught by Ponnuswamy; Paragraph 92.

Regarding claim 10, Strater teaches making a steering decision for the client as a function of whether the client metrics pass the steering decision threshold wherein the steering results in the client disassociating from the first AP and associating with a second AP (a steering decision is made based on a STA RSSI being greater than A4, Figure 2 paragraph 54, step 214 and 217.  Paragraphs 3 and 55 teaches that AP steering is the UE disassociating from one AP and associating with another).


Claims 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater in view Ponnuswamy and further in view of of Kim US 2017/0048775.

Regarding claim 12, Strater does not disclose executing steering without exposing a steering request to the client; however, Kim teaches that APs on the backhaul can communicate association/disassociation messages regarding a station; Paragraph 119.  As the APs are communicating on the backhaul, the request would not be exposed to the station.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Strater to include not exposing a UE to the steering request as taught by Kim.
	One would be motivated to make the modification such that optimal service quality can be discovered and provided in the network using the backhaul as taught by Kim; Paragraph 119.

Regarding claim 13, Strater does not disclose transmitting a steering request over the backhaul wherein the client lacks access to the backhaul; however, Kim teaches that APs on the backhaul can communicate association/disassociation messages regarding a station; Paragraph 119.  As the APs are communicating on the backhaul, the request would not be exposed to the station.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Strater to include not exposing a UE to the steering request as taught by Kim.
	One would be motivated to make the modification such that optimal service quality can be discovered and provided in the network using the backhaul as taught by Kim; Paragraph 119.

Regarding claim 15, while Strater teaches disassociating/blacklisting a station with respect to an AP, Strater does not disclose a steering result which causes the first AP to remove the client from a client list.  Kim teaches that APs on the backhaul can communicate association/disassociation messages regarding a station; Paragraph 119, see also table 4.  As the two APs are communicating these messages, one can see a second AP would send a disassociation request to the first AP such that the first AP disassociates with the UE (removes from list).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Strater to include sending a steering result as taught by Kim.
	One would be motivated to make the modification such that optimal service quality can be discovered and provided in the network using the backhaul as taught by Kim; Paragraph 119.

Claims 14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Ponnuswamy in view of Maddali et al. “Maddali” US 2017/0374690.

Regarding claim 14, Strater does not teach determining AP metrics from ACRs being transmitted over a backhaul; however, Maddali teaches determining the capabilities of an access point based on messaging sent over the backhaul connection.  In particular the capabilities of the access point can be related to the channel load of the access point or number of devices connected to it; Paragraph 7.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Strater to include the AP metric is based on ACRs sent over the backhaul as taught by Maddali.
	One would be motivated to make the modification such that AP capabilities can be properly determined as taught by Maddali; Paragraph 7.

Regarding claim 20, Strater teaches a wireless system comprising:
A plurality of access points and clients communicating over a network (Paragraph 53 teaches stations and access points with corresponding metrics);
Wherein access points set a steering decision threshold based on the AP metrics, the AP utilizing the steering decision threshold to asses whether clients associated with another AP should be steered (a steering decision is made based on a STA RSSI being greater than A4, Figure 2 paragraph 54, step 214 and 217).
Strater does not teach each AP has an ACRs to share that includes AP metrics; however, Maddali teaches determining the capabilities of an access point based on messaging sent over the backhaul connection.  In particular the capabilities of the access point can be related to the channel load of the access point or number of devices connected to it; Paragraph 7.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Strater to include the AP metric is based on ACRs sent over the backhaul as taught by Maddali.
	One would be motivated to make the modification such that AP capabilities can be properly determined as taught by Maddali; Paragraph 7.

Regarding claim 21, Strater teaches generating an AP cost for each AP and generating the steering threshold as a function of the AP cost of two of the APs (at step 212, non-associated APs have their RSSI collected (i.e. cost values).  A metric table is created in step 213 and then it is determined if the station RSSI is greater than A4 (threshold); See Figure 2 and Paragraphs 53-54.  As there are a plurality of non-associated APs this is viewed as generating an AP cost for each AP and this information is collected prior to the threshold (A4) being used for steering (i.e. steering threshold is a function of the AP cost values).  The claim does not define what the function of the cost values is with respect to the threshold and thus the prior art properly reads on the broad claim limitation.  The Examiner suggests defining what the cost value is to overcome the rejection.

Regarding claim 22, Strater teaches preventing the client from client-based steering when the throughput of the network fails to exceed the threshold (Paragraph 53 and step 208 of Figure 2 teaches traffic level being less than the threshold A3 which is the throughput value.  Thus one can see steering decisions are made based on a threshold value compared to network throughput as claimed.

Allowable Subject Matter
Claims 16-19 are allowed.

Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 20, Applicant argues the prior art does not teach or suggest sharing ACRs because Maddali teaches broadcasting advertising messages to a computing device and not to other APs.
The Examiner respectfully disagrees.  The advertisement messages are sent along the backhaul (Paragraph 7).  This would mean that the AP is sending the AP metrics to other APs.  With respect to paragraphs 37-40 and the computing device, Paragraph 45 states a computing device can be configured as an AP.  Further yet, information that is broadcast in a network is known to be available for all devices to receive. Thus the claims stand properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419